DETAILED ACTION
The amendment filed 08/16/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,336,415 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolzer et al. (2006/0180069) in view of Maffett et al. (7,112,007) and Phillips et al. (6,575,661).
With regard to claim 1, Stolzer discloses a watercraft lift system (abstract), comprising: 
a cradle (fig. 4) assembly including first and second cradles (28) configured to receive and support an underside of a watercraft (fig. 2); and first and second side guides (42; fig. 3) extending in a 
Stolzer discloses the invention substantially as claimed however is silent regarding the cradle being rails, the side guides being longitudinally extending and fails to explicitly state the actuator is powered by a hydraulic member, a pneumatic member, or a screw mechanism.
	Maffett discloses a boat lift wherein the actuators to provide perpendicular lateral movement is powered by a screw mechanism (col. 2, lines 1-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Stolzer and utilize a screw mechanism as taught by Maffett in order to provide efficient means to move the components in and out of position.
	Phillips discloses a boat lift wherein the cradle (55/56) and side guides (80) are longitudinal rails.  It is well-known that boat lift may utilize a plurality of smaller supports such as shown in Stolzer or longitudinal rails as shown in Phillips.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Stolzer and utilize rails as taught by Phillips since such a modification would have merely required interchanging two known equivalents, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success. 

	With regard to claim 6, Stolzer, as modified, further discloses a plane defined by the longitudinal-extension of the first and second side guides is substantially parallel to a plane defined by 
	With regard to claims 7-9, Stolzer, as modified, discloses the invention substantially as claimed however fails to explicitly state the first side guide is spaced about 120 inches or less away from the second side guide nor wherein a distance between the watercraft-receiving position and the watercraft-received position of the first side guide is at least about 20 inches.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the watercraft lift system of any desired size, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 10, Stolzer, as modified, further discloses the first cradle rail is movable in a lateral direction, which is generally perpendicular to the direction of its longitudinal extension (fig. 1), between a watercraft-receiving position and a watercraft-received position when the watercraft is positioned within the watercraft lift system's confines (paras 0012, 0034, 0043).
With regard to claims 11-12, Stolzer, as modified, discloses the invention substantially as claimed however fails to explicitly state when in the watercraft-receiving position, the first cradle rail is spaced at least about 72 inches away from the second cradle rail nor when in the watercraft-received position, the first cradle rail is about 48 inches or less away from the second cradle rail.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the watercraft lift system of any desired size, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 15, Stolarz further discloses a second actuator configured to initiate vertical movement of the cradle assembly and the first and second guides between a lowered position and an elevated position (via 9).

	With regard to method claims 17 and 19-20, the claimed method of piloting a watercraft would inherently be performed by the modification of Stolarz to include the screw mechanisms and rails as taught by Maffett and Phillips as discussed above.

Claims 2-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolzer et al. (2006/0180069) in view of Maffett et al. (7,112,007) and Phillips et al. (6,575,661) as applied to claim 1 above, and further in view of Stanley (2009/0185861).
With regard to claims 2-4 and 18, Stolzer, as modified, discloses the invention substantially as claimed however is silent regarding movement of the first side guide in the lateral direction, from the watercraft-receiving position to the watercraft-received position, occurs automatically upon positioning of a watercraft above the cradle assembly and further comprising a sensor positioned or configured to sense the position of the watercraft relative to the cradle assembly.
Stanley discloses a watercraft lift system wherein movement of the movement of the system from the watercraft-receiving position to the watercraft-received position, occurs automatically upon positioning of a watercraft above the cradle assembly further comprising a sensor positioned or configured to sense the position of the watercraft relative to the cradle assembly (para 0006-0007).
t would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Stolzer and have the components move automatically via a sensor as taught by Stanley in order to allow the watercraft lift system to efficiently lift a plurality of different sized watercrafts.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolzer et al. (2006/0180069) in view of Maffett et al. (7,112,007) and Phillips et al. (6,575,661) as applied to claim 1 above, and further in view of Palamara (4,103,925).
	With regard to claim 5, Stolzer, as modified, discloses the invention substantially as claimed however is silent regarding the front-end portion of the first side guide is angled outward.
	Palamara discloses a boat supporting system wherein the side guide are angled outward (via 40).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Stolzer and utilize side guide that angled outward as taught by Palamara in order to funnel the watercraft into place.

Allowable Subject Matter
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fail to disclose the cradle rails and side guide move together between the positions.

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Stolarz does not disclose first and second guides in a horizontal direction, the examiner disagrees.  There are a plurality of sliders/bumpers aligned in a row 
In response to applicant’s argument regarding Stolarz requires the lateral positioning and locking of supports the asserted cradle guides-relative to lifted structure prior to a watercraft being piloted within the lifted structure's confines, the examiner disagrees.  The examiner contends that Stolarz discloses moving rails when watercraft is in system confines in at least paras 0012, 0034, 0043.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
12/09/2021